DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the formed and phase separated article…” There is insufficient antecedent basis for “the formed and phase separated article.” The claim does not previously refer to a formed article or a phase separated article, nor does claim 1 on which 5 depends. Claim 1 recites “forming the slurry into an article,” and recites a step of “inducing phase separation of the thermoplastic polymer from the polymer to provide the polymer matrix composite,” but the claim does not recite “a formed article,” and does not recite “a phase separated article,” let alone “a formed and phase separated article.” Therefore, claim 5 is indefinite. 
Claim 6 recites “wherein no solvent is removed from the formed article.” There is insufficient antecedent basis for “the formed article.” The claim does not previously refer to a formed article, nor does claim 1 on which 6 depends. Claim 1 recites “forming the slurry into an article,” but the claim does not recite “a formed article.” Therefore, claim 6 is indefinite. 
Claim 11 recites “further comprising applying vibratory energy to the polymer matrix composite simultaneously with the applying a compressive force.” There is insufficient antecedent basis for “the applying a compressive force.” The claim does not previously refer to “an applying a compressive force,” does not claim 1 on which claim 11 depends. Therefore, claim 11 is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 1215, 17-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pekala et al. (US 2012/0145468).
Pekala et al. teach a microporous film produced by combining a polymeric material, inorganic filler particles, and a plasticizer. A mixture of the polymeric material and inorganic filler particles is blended with the plasticizer. This will necessarily form a slurry of the polymer, plasticizer, and particles. The plasticizer is a solvent for the polymer and is preferably a liquid. An example of polymer is a polyolefin. The mixture is blended to form a cohesive mass (i.e. a slurry) which is processed into a film (which is a type of sheet and an article).
 In the manufacture of the microporous films, the thermally induced phase separation of the polymer matrix and processing oil (plasticizer solvent) produce a three-dimensional interconnecting and interpenetrating polymer network. Examples of the preferred inorganic filler particles include alumina or silica (¶23), which are thermally conductive, and which are also acoustically active metal oxide particles as stated in ¶56 of the instant specification. The film can be biaxially oriented (stretched, see ¶57). In embodiments, the microporous film has a void fraction (porosity) of at least 60%. This meets claims 5, 13. The particles are used in amounts of, for example, 67wt% or 69wt% in the microporous film (¶53). The plasticizer (comprising a solvent) may be extracted. 
In Examples, the polymer, plasticizer, and silica particles are combined in a mixer to produce a homogenous mixture. This will form a slurry. There is no indication that heat is added to produce the homogenous mixture. This meets claim 8.  This mixture is fed to an extruder (which will form a slurry) and heated to a melt temperature at 215ºC. The molten and blended mixture is passed through a sheet die to form an extrudate sheet. See ¶58. There is no indication that any of the plasticizer (which is a solvent as stated in ¶45 is removed or not retained, and ¶45 states that the temperatures at which the materials are processed is sufficient such that the plasticizer provides a solvating effect, meaning the thermoplastic polymer will be solubilized (and to the degree recited in claim 1). This meets claims 1 and 6.  Pekala states that a thermally induced phase separation of the polymer matrix (comprising the silica or alumina particles) and the processing oil ensures that extracted film has a three-dimensional interconnecting and interpenetrating pore and polymer network. See ¶47. Pekala teaches that the sheets are stretched, and the process oil (solvent) is extracted to form a microporous film. This meets claims 2 and 10. Regarding instant claim 9, one or ordinary skill in the art would at once recognize that the phase separation temperature is less than the melting point of the polymer in the slurry, because it the phase separation temperature was above the melting point of the polymer, a three dimensional interconnecting polymer network (having within it a porous network) would not be produced, as a melted polymer cannot be an interconnecting network. 
Regarding claims 3 and 12, the same type of material (polymer matrix in the form of a sheet) is made using the same steps and same materials as recited in instant claims 1-2. Evidence is therefore provided that the sheets made in Pekala are the same as that of the instant claims, by virtue of the same materials and process steps being used. These sheets, comprised of a polymer matrix composite, will necessarily have the same properties as the polymer matrix composite and article of the instant claims, including the properties recited in instant claims 3 and 12. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 2012/0145468) as evidenced by “GUR UHMW-PE Ultra High Performance Polyethylene Powder,” from Celanese, 2016, pages 1-35.
Regarding instant claim 19, Pekala et al. teaches that the mixture is blended to form a cohesive mass (i.e. a slurry) which is processed into a film (which is a type of sheet and an article) having a thickness of less than about 250 µm. This overlaps the range of instant claim 19. Additionally, examples of polyolefin polymer used to produce the films/sheets of Pekala et al. include GUR 4120 and GUR 4150, which have average molecular weights of 4.5 x 106 and 8.7 x106 g/mol, respectively, as evidenced by page 33 of the attached Data Sheet from Celanese, which fall within the range of claim 19. It would be obvious to one of ordinary skill in the art that the average molecular weight must either be the number average molecular weight or the weight average molecular weight, both of which are at once envisaged given the Data Sheet from Celanese. It would have been obvious to one of ordinary skill in the art, based on the teachings of Pekala to use a polymer having a number average molecular weight (as evidenced by the Data Sheet from Celanese) which meets the instant claim limitations of instant claim 19, and to produce a sheet having a thickness which meets instant claim 19, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 2012/0145468) and further in view of Tsuji et al. (JP 2014-022245). Because JP 2014-022245 is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Pekala teaches the microporous film and the method as described above, the discussion of which is incorporated herein by reference. Pekala does not expressly teach that the particles are soft magnetic particles.
However, Tsuji et al. teach a microporous polyolefin film battery separator (¶13) compromising inorganic fine particles (¶17), wherein examples of inorganic fine particles include iron oxide, silica, and alumina. Iron oxide particles are “soft magnetic particles.” In view of Tsuji et al.’s recognition that iron oxide particles (which are soft magnetic particles) is equivalent and interchangeable with alumina and silica as inorganic fine particles used to produce microporous polyolefin film battery separators, it would have been obvious to one of ordinary skill in the art to substitute the alumina or silica of Pekala with iron oxide as disclosed in Tsuji et al. and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766